Case 1:20-cv-03028-LTB-NYW Document 64-14 Filed 07/14/21 USDC Colorado Page 1 of
                                      10




                             EXHIBIT O
Case 1:20-cv-03028-LTB-NYW Document 64-14 Filed 07/14/21 USDC Colorado Page 2 of
                                      10


  TRADES                                                    AUTOMATED CONSUMER DISPUTE VERIFICATION                                                                                       EQUIFAX

  Control Number                   99990022105398019                                                    Dispute 1                         [ 003 ] NOT LIABLE FOR ACCOUNT(E.G., EX-SPOUSE,
                                                                                                                                         BUSINESS). IF LIABLE PROVIDE OR CONFIRM COMPLETE
  Origin NCRA                      EFX                        Bureau Code          9999
                                                                                                                                         ID.
  Date Created                     01/23/2020                 Response Due         02/15/2020
                                                                                                        Dispute 2
  Subscriber Code                  164PZ00942
  Account Number                   1361701014
  Grantor Name                     WYN Resort Development, Inc.
                                                                                                        FCRA Relevant Information         This account was mutually rescinded and closed by myself
  Responder Name                   Levelyn Barber                                                                                        and Worldmark on February 14 2018 because the contract was
                                                                                                                                         determined by both parties to be deficient. All funds on this
  Responder Phone                  702-227-3217               Response Date        01/30/2020
                                                                                                                                         account were to be refunded to me as evidenced by their letter
  Response Code                       Verified As Reported              Modified as Shown                                                          Delete Account                Delete Fraud


  Reported Consumer Identity                                                                            Same        Modified Consumer Identity
  Name                             REMALY MARK D                                                                    Name                            REMALY MARK
  AKA/FN                           REMALY MARK DONALD                                                               AKA/FN
  Address                          1137 MAPLE CIR, BROOMFIELD, CO 80020                                             Address                         1137 MAPLE CIR, BROOMFIELD, CO 80020
  Previous                         770 P ST NW APT 515, WASHINGTON, DC 20001                                        Previous
  SSN                                      -4437                                                                    SSN                                    -4437
  DOB                                      1985                                                                     DOB                                   1985
  Phone                            202-215-4237                                                                     Phone                           202-215-4237


            Account Type                          ECOA                            Date Open                       Type & Rate                                       Narratives
                 0A                                     I                           10/2017                               8               [ 213 ] INVOLUNTARY REPOSSESSION


             Credit Limit                     High Credit                       Current Balance                     Past Due
                                                   $0                                 $0                               $0


        Original Charge Off              Date Ist Delinquency                  Last Payment Date                  Date Closed
                                              11/01/2017


        Activity Designator              Creditor Classification                  Purchased/Sold To Name/Original Creditor                     Purchase Indicator                Mortgage Id Number




    Terms Duration            Term Frequency                 Monthly Payment           Actual Payment           Defered Pay Start Date          Ballon Payment                   Ballon Payment Due
                              [M] MONTHLY                          $0




  Consumer Info Indicator


  Compliance Condition Code


  Special Comment Code                         [ BI ]


  Account Status                               [ 96 ] Merchandise was repossessed by credit grantor; there may be a balance due


  Payment Rating




                                                                                                                                                                                    Levelyn Barber

                                                                                                                                                                                       EXHIBIT 2
                                                                                                                                                                                            KS - 03.24.21.




  TRADES                                                    AUTOMATED CONSUMER DISPUTE VERIFICATION                                                                                       EQUIFAX


                                                                                                  Images Sent
                                                                                                No Images Sent



  Printed 11/03/2020                Proprietary and Confidential to Equifax Information Services LLC-Use Pursuant to Company Instruction                                              Page 1 of 9




                                                                                                                                                                                                REM0340
Case 1:20-cv-03028-LTB-NYW Document 64-14 Filed 07/14/21 USDC Colorado Page 3 of
                                      10




  Printed 11/03/2020   Proprietary and Confidential to Equifax Information Services LLC-Use Pursuant to Company Instruction   Page 2 of 9




                                                                                                                                     REM0341
Case 1:20-cv-03028-LTB-NYW Document 64-14 Filed 07/14/21 USDC Colorado Page 4 of
                                      10


  HISTORICAL ACCOUNT DATA                          AUTOMATED DISPUTE CONSUMER VERIFICATION                                                               EQUIFAX




       Month       Balance Scheduled Pmt Amt    Actual Pmt Amt   Date of Last Pmt   High Credit   Credit Limit   Amount Past Due     Type of Loan    Activity Designator

    DEC-2019




       Month       Balance Scheduled Pmt Amt    Actual Pmt Amt   Date of Last Pmt   High Credit   Credit Limit   Amount Past Due     Type of Loan    Activity Designator

    NOV-2019




       Month       Balance Scheduled Pmt Amt    Actual Pmt Amt   Date of Last Pmt   High Credit   Credit Limit   Amount Past Due     Type of Loan    Activity Designator

    OCT-2019




       Month       Balance Scheduled Pmt Amt    Actual Pmt Amt   Date of Last Pmt   High Credit   Credit Limit   Amount Past Due     Type of Loan    Activity Designator
                       $9249                                                            $0                                         Time Share Loan
    SEP-2019




  Printed 11/03/2020           Proprietary and Confidential to Equifax Information Services LLC-Use Pursuant to Company Instruction                  Page 3 of 9




                                                                                                                                                              REM0342
Case 1:20-cv-03028-LTB-NYW Document 64-14 Filed 07/14/21 USDC Colorado Page 5 of
                                      10


       Month       Balance Scheduled Pmt Amt    Actual Pmt Amt   Date of Last Pmt   High Credit   Credit Limit   Amount Past Due     Type of Loan    Activity Designator
                       $9249                                                            $0                                         Time Share Loan
    AUG-2019




       Month       Balance Scheduled Pmt Amt    Actual Pmt Amt   Date of Last Pmt   High Credit   Credit Limit   Amount Past Due     Type of Loan    Activity Designator
                       $9249                                                            $0                                         Time Share Loan
     JUL-2019




       Month       Balance Scheduled Pmt Amt    Actual Pmt Amt   Date of Last Pmt   High Credit   Credit Limit   Amount Past Due     Type of Loan    Activity Designator
                       $9249                                                            $0                                         Time Share Loan
    JUN-2019




       Month       Balance Scheduled Pmt Amt    Actual Pmt Amt   Date of Last Pmt   High Credit   Credit Limit   Amount Past Due     Type of Loan    Activity Designator
                       $9249                                                            $0                                         Time Share Loan
    MAY-2019




  Printed 11/03/2020           Proprietary and Confidential to Equifax Information Services LLC-Use Pursuant to Company Instruction                  Page 4 of 9




                                                                                                                                                              REM0343
Case 1:20-cv-03028-LTB-NYW Document 64-14 Filed 07/14/21 USDC Colorado Page 6 of
                                      10


       Month       Balance Scheduled Pmt Amt    Actual Pmt Amt   Date of Last Pmt   High Credit   Credit Limit   Amount Past Due     Type of Loan    Activity Designator
                       $9249                                                            $0                                         Time Share Loan
    APR-2019




       Month       Balance Scheduled Pmt Amt    Actual Pmt Amt   Date of Last Pmt   High Credit   Credit Limit   Amount Past Due     Type of Loan    Activity Designator
                       $9249                                                            $0                                         Time Share Loan
    MAR-2019




       Month       Balance Scheduled Pmt Amt    Actual Pmt Amt   Date of Last Pmt   High Credit   Credit Limit   Amount Past Due     Type of Loan    Activity Designator
                       $9249                                                            $0                                         Time Share Loan
    FEB-2019




       Month       Balance Scheduled Pmt Amt    Actual Pmt Amt   Date of Last Pmt   High Credit   Credit Limit   Amount Past Due     Type of Loan    Activity Designator
                       $9249                                                            $0                                         Time Share Loan
    JAN-2019




  Printed 11/03/2020           Proprietary and Confidential to Equifax Information Services LLC-Use Pursuant to Company Instruction                  Page 5 of 9




                                                                                                                                                              REM0344
Case 1:20-cv-03028-LTB-NYW Document 64-14 Filed 07/14/21 USDC Colorado Page 7 of
                                      10


       Month       Balance Scheduled Pmt Amt    Actual Pmt Amt   Date of Last Pmt   High Credit   Credit Limit   Amount Past Due     Type of Loan    Activity Designator
                       $9249                                                            $0                                         Time Share Loan
    DEC-2018




       Month       Balance Scheduled Pmt Amt    Actual Pmt Amt   Date of Last Pmt   High Credit   Credit Limit   Amount Past Due     Type of Loan    Activity Designator
                       $9249                                                            $0                                         Time Share Loan
    NOV-2018




       Month       Balance Scheduled Pmt Amt    Actual Pmt Amt   Date of Last Pmt   High Credit   Credit Limit   Amount Past Due     Type of Loan    Activity Designator
                       $9249                                                            $0                                         Time Share Loan
    OCT-2018




       Month       Balance Scheduled Pmt Amt    Actual Pmt Amt   Date of Last Pmt   High Credit   Credit Limit   Amount Past Due     Type of Loan    Activity Designator
                       $9249                                                            $0                                         Time Share Loan
    SEP-2018




  Printed 11/03/2020           Proprietary and Confidential to Equifax Information Services LLC-Use Pursuant to Company Instruction                  Page 6 of 9




                                                                                                                                                              REM0345
Case 1:20-cv-03028-LTB-NYW Document 64-14 Filed 07/14/21 USDC Colorado Page 8 of
                                      10


       Month       Balance Scheduled Pmt Amt    Actual Pmt Amt   Date of Last Pmt   High Credit   Credit Limit   Amount Past Due     Type of Loan    Activity Designator
                       $9249                                                            $0                                         Time Share Loan
    AUG-2018




       Month       Balance Scheduled Pmt Amt    Actual Pmt Amt   Date of Last Pmt   High Credit   Credit Limit   Amount Past Due     Type of Loan    Activity Designator
                       $9249                                                            $0                                         Time Share Loan
     JUL-2018




       Month       Balance Scheduled Pmt Amt    Actual Pmt Amt   Date of Last Pmt   High Credit   Credit Limit   Amount Past Due     Type of Loan    Activity Designator
                       $9249                                                            $0                                         Time Share Loan
    JUN-2018




       Month       Balance Scheduled Pmt Amt    Actual Pmt Amt   Date of Last Pmt   High Credit   Credit Limit   Amount Past Due     Type of Loan    Activity Designator
                       $9249                                                            $0                                         Time Share Loan
    MAY-2018




  Printed 11/03/2020           Proprietary and Confidential to Equifax Information Services LLC-Use Pursuant to Company Instruction                  Page 7 of 9




                                                                                                                                                              REM0346
Case 1:20-cv-03028-LTB-NYW Document 64-14 Filed 07/14/21 USDC Colorado Page 9 of
                                      10


       Month       Balance Scheduled Pmt Amt   Actual Pmt Amt   Date of Last Pmt   High Credit   Credit Limit   Amount Past Due   Type of Loan   Activity Designator

    APR-2018




       Month       Balance Scheduled Pmt Amt   Actual Pmt Amt   Date of Last Pmt   High Credit   Credit Limit   Amount Past Due   Type of Loan   Activity Designator

    MAR-2018




       Month       Balance Scheduled Pmt Amt   Actual Pmt Amt   Date of Last Pmt   High Credit   Credit Limit   Amount Past Due   Type of Loan   Activity Designator

    FEB-2018




       Month       Balance Scheduled Pmt Amt   Actual Pmt Amt   Date of Last Pmt   High Credit   Credit Limit   Amount Past Due   Type of Loan   Activity Designator

    JAN-2018




  Printed 11/03/2020        Proprietary and Confidential to Equifax Information Services LLC-Use Pursuant to Company Instruction                 Page 8 of 9




                                                                                                                                                          REM0347
Case 1:20-cv-03028-LTB-NYW Document 64-14 Filed 07/14/21 USDC Colorado Page 10 of
                                       10


   HISTORICAL ACCOUNT DISPUTE REASON                    AUTOMATED DISPUTE CONSUMER VERIFICATION                                   EQUIFAX


                                     No Historical Account Information was disputed.




  Printed 11/03/2020   Proprietary and Confidential to Equifax Information Services LLC-Use Pursuant to Company Instruction   Page 9 of 9




                                                                                                                                     REM0348
